DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species xylose in the third metabolic pathway in the reply filed on 10 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-4, 9, 14, 20, 25, 33-39 and 42-46 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/IB2018/057187 filed 18 September 2018 which claims benefit US Provisional 62/560,364 filed 19 September 2017 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 March 2020 have been considered by the examiner.  See initialed and signed IDS forms. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 14, 20, 25, 33-39 and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are drawn to a recombinant microbial host cell having first, second, third, and fifth (e.g. claims 37-38) genetic modifications “for increasing the activity of one or more proteins” that function in a metabolic pathway.  However, any asserted improvement in/for anything needs a comparative.  That is, increased activity compared to what?  For example, increased activity compared to the same microbial host cell that has not been modified.  

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Said claim depends from itself and it is not clear which claim it should depend from (e.g. claims 38, 39 or 42).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 14, 20, 25, 33-39 and 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims drawn to recombinant microbial host cells, comprising a first genetic modification for increasing the activity of one or more proteins that function in a first 
Thus, the claims are drawn to a huge genus of recombinant microbial host cells with an enormous combination of four different genetic modifications, made at any point in various metabolic pathways, which might increase the activity of just one of the many different proteins found in said metabolic pathways.  These genetic modifications could be introducing heterologous proteins, or manipulating endogenous proteins in the pathway anywhere upstream or downstream or in the middle of said pathways, or deleting proteins in the pathway (again could be anywhere in said pathway) to increase the activities of numerous and varied proteins.  The specification, however, is drawn to a very limited subset of modifications: for pathway one (which converts acetate to an acohol), it is the introduction of four copies of a heterologous bifunctional acetylaldehyde/alcohol dehydrogenase and/or introduction of a heterologous acetyl-CoA synthetase ASC2; for pathway two (glycerol import pathway), the introduction of four copies of the glycerol import gene STL1; for pathway three (converts a C5 carbon like xylose or arabinose to an alcohol), it is the introduction of arabinose reductase genes (e.g. araA/B/D); for the fourth endogenous glycerol metabolic pathway, the genes 
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
Here there is no structure whatsoever, only a desired function that can be achieved in numerous ways of genetic manipulation(s) to a number of different proteins/enzymes.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 14, 20, 25, 33-34, 36-38 and 42-46 are rejected under 35 U.S.C. 102(a)(1) & 102 (a)(2) as being anticipated by Argyros et al. (WO 2015/023989 – cited on IDS).
Argyros et al. teach:
Regarding claims 1 and 4, a recombinant microbial host cell comprising a first genetic modification which increases the conversion of acetate into an alcohol by overexpressing a bi-functional acetaldehyde/alcohol dehydrogenase (AdhE) [See claims 94-104; paragraph 0101; Table 2]; 
	Regarding claims 1 and 14, said recombinant microbial host cell is also modified in a second pathway to introduce a sugar transporter-like protein (STL1) protein which is a glycerol proton symporter capable of transporting glycerol across plasma membrane (See paragraph 0014, 0112 and claims 3-4; Table 2);
	Regarding claims 1, 20 and 25, said recombinant microbial host cell is also modified in a third metabolic pathway to increase activity in the function of a their metabolic pathway for converting a C5 carbohydrate (e.g. xylose or arabinose) to ethanol or isopropanol by introducing heterologous genes/enzymes or increasing the function of native enzymes of xylose isomerase, arabinose isomerase (AraA), ribulokinase (AraB), ribulose 5-epimerase (See paragraphs 0022, 0189-0198, claims 43-45 and Table 3); or xylose isomerase (XylA), xylulokinase (XKS1), transketolase 
	Regarding claims 1 and 36, said recombinant microbial host comprises natively expressed proteins such as gpd1, gpd2, gpp1 and gpp2 that function in glycerol production (See paragraph 0063, 102-103, 0156 and claim 100; Table 2; claims 10-13).  
Regarding claims 1 and 2, the recombinant host cells is genetically modified to produce ethanol (See paragraph 0024 and claim 49).
Regarding claims 1 and 3, the genes of the second and third pathway are heterologously expressed (See paragraph 0220, which teaches heterologous expression of xylose isomerase; and heterologous expression of STL1, see paragraphs 0014 and Example 1).
Regarding claims 1 and 9, said recombinant microbial host cell comprises a acetyl-CoA synthetase enzyme, such as Acs2 (See claim 36 and paragraphs 104 and 106).   
Regarding claims 33-34, said recombinant microbial host cell further has a deletion or inactivation of an aldose reductase gene, specifically GRE3 (see claims 101-102).
Regarding claims 37-38 and 42-43; it is suggested to improve the kinetics of the oxidative branch of the PPP pathway by increasing expression of ZWF1, changing expression of transcription factor Stb5p and producing more CO2.  The later increases the availability of NADPH for NADPH alcohol dehydrogenases (See paragraph 0193).  
Regarding claims 44-46, the recombinant microbial host cell is a Saccharomyces cerevisiae host cell (See claims 81-82 and all Examples). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Argyros et al. (WO 2015/023989 – cited on IDS) as applied to claims 1-4, 9, 14, 20, 25, 33-34, 36-38 and 42-46 above, and further in view of Sato et al. (US 2015/0307872 – cited herein).
The teachings of Argyros et al. are described above and incorporated in their entirety to the instant rejection.  Argyros et al., however, do not teach a modified recombinant microbial host cell that further comprises a mutation to a polypeptide encoded by an iron-sulfur cluster gene such as YFH1, ISU1 or NFS1 (in addition to wherein the host cell consumes xylose and has an increase in activity of xylose isomerase, xylulokinase, transketolase, transaldolase, ribose-5-phosphate isomerase and/or ribulose-phosphate-3-epimerase activities).  
S. cerevisiae which has been modified for enhanced xylose fermentation in the production of biofuels, wherein said S. cerevisiae has been modified to delete or attenuate the activities of GRE3 and ISU1 (e.g. an iron-sulfur cluster protein), in addition to having increased xylose isomerase, xululokinase XYL3 and transaldolase TAL1 activities (See paragraphs 0009, 0039, 0082, 0084-0085/Example 3).  The result was enhanced xylose fermentation which leads to enhanced ethanol production in yeast (See paragraph 0031 and Example 1/3).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the recombinant yeast of Argyros et al. to not only increase the activity of xylose isomerase, xylulokinase and/or transaldolase (as in claim 20) but to further mutate or delete GRE3 and ISU1 which Sato et al. demonstrate enhances xylose fermentation for the production of ethanol.  This would motivate one of skill in the art to further include a mutation in ISU1 (as well as HOG1, IRA2 and GRE3) because Sato et al. demonstrate in Example 1/3 that this increases ethanol yield and xylose utilization, wherein this would be motivation in and of itself for said skilled artisan who wants to produce the most ethanol as possible.  One skilled in the art would have a reasonable if not significant expectation of success for including mutations/deletions in the S. cerevisiae strains of Argryros et al. for ISU1 (as well as HOG1, IRA2 and GRE3) because Sato et al. detail the precise point mutations necessary to inactivate the proteins or how to delete said proteins also in S. cerevisiae.  
As such, the references when combined render the instant claims as prima facie obvious. 

 Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Argyros et al. (WO 2015/023989 – cited on IDS) as applied to claims 1-4, 9, 14, 20, 25, 33-34, 36-38 and 42-46 above, and further in view of Hasunuma et al., (J. Biosci. Bioeng., 2014 – cited herein).
The teachings of Argyros et al. are described above and incorporated in their entirety to the instant rejection.  Argyros et al., however, do not teach a modified recombinant microbial host cell/yeast that overexpresses an alcohol dehydrogenase 1.  
They do, however, teach that along with improved kinetics of the oxidative branch of the PPP pathway in said yeast is achieved by increasing expression of ZWF1, changing expression of transcription factor Stb5p and producing more CO2; which increases the availability of NADPH for NADPH alcohol dehydrogenases (See paragraph 0193).  
Hasunuma et al. teach that co-overexpression of transaldolase TAL1 and alcohol dehydrogenase ADH1 in S. cerevisiae strains which are engineered for ethanol production on xylose results in a synergistic effect for said engineered S. cerevisiae to produce increased ethanol in the presence of the inhibitor furfural and produces 1.3 to 2.3 times more/an increase of 127% of ethanol in the presence of furfural compared to unmodified strains or just expressing TAL1 alone (See Abstract, Table 1 and last paragraph of p.169).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the recombinant yeast of Argyros et al. to modify the recombinant yeast S. cerevisiae and to further include S. cerevisiae for xylose metabolism by Argyros et al. (See claim 106; paragraph 0196)) results in synergistic improvement in the fermentation of said S. cerevisiae for ethanol production.  The improvement results in being able to produce ethanol in much greater quantities in the presence of the inhibitor furfural when said S. cerevisiae is grown on xylose, as compared to either enzyme alone or not at all.  This in motivation in and of itself for one skilled in the art of S. cerevisiae fermentation when using xylose as a carbon source for ethanol production because such a significant improvement of yield would be highly desirable.  One skilled in the art would also have a reasonable expectation of success of additionally adding ADH1 overexpression to the S. cerevisiae of Argyros et al. because they utilize the same species (e.g. S. cerevisiae) for ethanol production as from xylose as Hansunuma et al. and because Argyros et al. already suggest modifications for increasing the NADPH cofactor for alcohol dehydrogenases, wherein ADH1 is a NADPH alcohol dehydrogenase, meaning additionally overexpressing said AHD1 would work well given the additional cofactor available for the enzyme.
As such, the references when combined render the instant claims as prima facie obvious. 
  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        27 January 2022